Defendant has appealed from an order of the Schenectady County Special Term of the Supreme Court, denying her motion to resettle a former order of the Franklin County Special Term of the Supreme Court, directing that defendant be examined before trial upon certain matters enumerated in the order. Defendant has not appealed from the original order. The order from which- the appeal is taken simply denied a motion to resettle. Such an order is not appealable. Appeal unanimously dismissed, with $10 costs and disbursements to respondent. Present — Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ.